FINAL ACTION

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is final.

This office action is in responsive to communication(s): 
Amendment filed on 2/15/2022.
Application filed on 10/13/2020, with priority date of 10/14/2019 based on foreign applicant KR10-2019-0126918.

The status of the claims are summarized as below:
Claims 1-7, 9-17, 19-20, 22-25 are pending and have been considered below. 
Claims 1, 11, 22 are independent claims.
In the amendment, claims 1-7, 9-13, 16-25 have been amended.
Claims 8, 18, 21 have been cancelled.
The claim objection to claim 21 has been respectfully withdrawn in light of the cancellation of claim 21.

Response to Arguments

	The examiner acknowledges the amendment made to claim 1-7, 9-13, 16-25 in the amendment filed on 2/15/2022.
	The claim objection to claim 21 has been respectfully withdrawn in light of the cancellation of claim 21.

	Applicant’s arguments filed 2/15/2022 have been fully considered but they are directed to newly amended language which is now rejected in a new ground of rejection with new art Yoakum.
	The applicant additionally argued for dependent claim 9, 19 and 24 that the cited arts do not teach “modulating an audio signal indicated by the received whisper packet such that a voice of the designated participant is audibly emphasized over voices of other participants in the group call session”, the examiner respectfully disagrees and notes that new paragraphs in Lai is cited below to teach this new limitation. Specifically, prior cited art Lai ([0041-0042]) teaches reducing or muting the audio of the main collaborative session when the user is in a whisper session. According, the cited arts taken together still teaches claim 9, 19, and 24.  

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, 19-20, 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US Pub 20120017149, hereinafter Lai), in view of Nasir et al.  (US Pub 20160065742, hereinafter Nasir), and Yoakum (US Pub 20170351476, hereinafter Yoakum).

Per claim 1, Lai teaches:
A non-transitory computer-readable record medium storing instructions that, when executed by a processor of a computer apparatus including a touchscreen and an input device, cause the computer apparatus to execute a group call method comprising: ([0020, 0047] Fig. 2 shows memory 240 storing applications for online collaboration);
	participating in a group call session with a plurality of participants; ([0014] Fig. 1 shows a number of participants interacting in an collaborative setting such as web/video conferences);
	designating at least one participant among the plurality of participants as a whisper target based on [([0031] Fig. 3 shows a GUI for online collaborative session; user can click on a user’s name in list 320 or select from video list 330 to designate a whisperee);
	generating a whisper packet configured to control a server to transfer, only to the whisper target, at least one of video and audio that are input through the input device while the whisper target is designated; and ([0032, 0036-0037] Fig. 4 shows in step 420, video whisper session is between whisperer and whisperee, where session flows directly through server 140 as shown in Fig. 6A); 
	transmitting the whisper packet to the server through the group call session. ([0036-0037] Fig. 6A shows session flows through server via existing A/V channel 620a in addition to existing online collaborative session 610).

Although Lai teaches selection of whisper target using input device such as mouse, Lai does not teach a touch screen and a touch gesture for selection method to initiate a whisper session; Nasir teaches:
	…
	designating at least one participant among the plurality of participants as a whisper target based on a first touch gesture on the touchscreen during the group call session; ([0030] Fig. 4: display 410 can be a touch display screen; [0050] Fig. 7A; user can set a group of participants as private/whisper mode by selecting “private” button in section 530 on the UI, where the private/whisper group cannot be heard from other participants in the conference call, such as user 3 and user 4;);
	…
	wherein the designating comprises: 
		setting a whisper group including the at least one participant during the group call session; (Nasir [004, 0050] Fig. 7A shows that user can designate group 1 620 as a private/whisper group, where users within a group can be drag and dropped among different groups);
		activating the whisper group based on a second touch gesture on the touchscreen; and (Nasir [0050] user can set group 1 620 as a private/whisper group by first selecting the group 620 on the screen and then select “private” button in 520 section);
		designating, during the whisper group being activated, a participant of the whisper group as the whisper target, and (Nasir [004, 0050] Fig. 7A shows a list of users in group 1 620 designated as a private/whisper group, where users within the group can be drag and dropped among different groups).
	Nasir and Lai are analogous art because Nasir also teaches private session among select members of an online conference. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Nasir and Lai before him/her, to modify the teachings of Lai to include the teachings of Nasir so that touch gesture can be utilized for initiating private/whisper session among users. One would be motivated to make the combination, with a reasonable expectation of success, because it would enable touch gesture to be used to designate/activate private/whisper session, and more importantly enable users to control what each individual can hear during the conference call ([0001, 0018].

Additionally, Lai-Nasir further teaches activating a whisper/private group ([0050]), but Lai-Nasir do not teach using a swipe gesture for activation; Yoakum teaches:
	wherein the activating comprises activating the whisper group based on a swipe gesture as the second touch gesture in a first direction on the touchscreen. ([0193, 0196] Fig. 8 shows a method of creating a second interaction workspace using a subset from a first interaction workspace, where after a directional dragging command to create a second interaction workspace, a swipe gesture in the same direction can be used to access/activate the second interaction workspace).
	Yoakum and Lai-Nasir are analogous art because Yoakum also teaches creating a group of a subset of participants in a collaborative session. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date, having the teachings of Yoakum and Lai-Nasir before him/her, to modify the teachings of Lai-Nasir to include the teachings of Yoakum so that swipe gesture can be used to switch and activate to a different subset of participants in a collaborative session. One would be motivated to make the combination, with a reasonable expectation of success, because it would enable swipe gesture to be used to switch among different groups of conversations, providing a shortcut gesture for user with improved user convenience and experiences.

Per claim 2, Lai-Nasir-Yoakum further teaches:
The non-transitory computer-readable recording medium of claim 1, wherein the designating comprises: 
	displaying a plurality of objects respectively corresponding to the plurality of participants on the touchscreen; (Lai [0030] Fig. 3 shows a list of user name objects in attendee list session 320, and a list of video objects in videos section 330);
	identifying an object from among the plurality of objects indicated by a touch on the touchscreen that is maintained for a preset period of time; and (Nasir [0051] Fig. 7B: when user touch the entry for user 5 for several second and select private chat option, a whisper session can be established among the select users);
	designating the participant corresponding to the identified object as the whisper target while the touch is maintained. (Nasir [0051] when user touch the entry for user 5 for several second and select private chat option, a whisper session can be established among the select users).

Per claim 3, Lai-Nasir-Yoakum further teaches:
The non-transitory computer-readable recording medium of claim 1, wherein the activating comprises: 
	activating the whisper group which has not been activated based on the second touch gesture on the touch screen. (Nasir [0050] user can set group 1 620 as a private/whisper group by first selecting the group 620 on the screen and then touch/select “private” button in 520 section; Yoakum: [0196] user can swipe in the same direction of the creation command to access the same group).

Per claim 4, Lai-Nasir-Yoakum further teaches:
The non-transitory computer-readable recording medium of claim 3, wherein the setting of the whisper group comprises setting at least two whisper groups, each of which includes at least one participant, and ([0044] Fig. 6 shows user can create two groups within a conference call; [0050] Fig. 7A additionally shows that each group can be set as “private” group);
	wherein the activating of the whisper group comprises selectively activating a single whisper group among the at least two whisper groups based on the second touch gesture. ([0045-0046] user can set volume control for each group such as when users in one group is speaking, the secondary group/call are muted).

Per claim 5, Lai-Nasir-Yoakum further teaches:
The non-transitory computer-readable recording medium of claim 3, wherein the whisper group is automatically set for each of the at least one participant included in the whisper group through the server based on the whisper group being set. (Nasir [0050] Fig. 7A shows that user can designate users in a group as in private conversation by selecting the “private” button in section 530 on the UI).

Per claim 6, Lai-Nasir-Yoakum further teaches:
The non-transitory computer-readable recording medium of claim 3, wherein the setting of the whisper group comprises: 
	displaying a plurality of objects respectively corresponding to the plurality of participants and a whisper group setting area on the touchscreen; (Nasir Fig. 7B shows a list of users participating in different groups 620, 630, and when a group is set as “private”, the group is set in a private/whisper mode);
	identifying an object from among the plurality of objects that is moved to the whisper group setting area through a drag-and-drop gesture; and (Nasir [0044] Fig. 6 shows user can drag and drop users to rearrange calling groups);
	including the participant from among the plurality of participants that corresponds to the identified object in the whisper group. (Nasir [0044, 0051] user can include any participant from among all the participant to be included in one of the group, which can be set as private/whisper mode).

Per claim 7, Lai-Nasir-Yoakum further teaches:
The non-transitory computer-readable recording medium of claim 3, wherein the setting of the whisper group comprises: 
	displaying a plurality of objects respectively corresponding to the plurality of participants and a whisper group generation button in a whisper group generation area on the touchscreen; ([0050] Fig. 7 shows a plurality of participant in different groups, where a “private” button in section 530 can be used to create a private/whisper group);
	activating a whisper group member selection mode based on selection of the whisper group generation button; ([0050] user can set a group as private/whisper mode by selecting the “private” button);
	identifying an object indicated by a touch on the touchscreen in a state in which the whisper group member selection mode is active; and ([0044] user can drag and drop participant into different group);
	including the participant from among the plurality of participants that corresponds to the identified object in the whisper group.  ([0044] user can drag and drop participant into different group, [0050] where the group can be set as private/whisper mode).

Per claim 9, Lai-Nasir-Yoakum further teaches:
The non-transitory computer-readable recording medium of claim 1, wherein the group call method further comprises: 
	receiving the whisper packet from the server; 
	modulating an audio signal indicated by the received whisper packet such that a voice of the designated participant is audibly emphasized over voices of other participants in the group call session; and (Lai [0041-0042] during the whisper session, content such as audio from the participants are received and played, while audio content the main online collaboration session is reduced or muted);
	outputting the modulated audio signal through an output device of the computer apparatus. (Lai [0036] whisper session between two users can be audio only and using existing A/V channel through serer 140 between the two users; Lai [0015, 0020] output devices including monitor and speaker).

Per claim 10, Lai-Nasir-Yoakum further teaches:
The non-transitory computer-readable recording medium of claim 1, wherein the group call method further comprises: 
	displaying a plurality of objects respectively corresponding to the plurality of participants on the touchscreen; (Lai [0030] Fig. 3 show a list of participants of the online conference);
	receiving the whisper packet from the server; and (Lai [0036] Fig. 6A shows A/V channel for whisper can use existing A/V channel via server between the users);
	highlighting and displaying an object from among the plurality of objects corresponding to the participant having transmitted the received whisper packet. (Nasir [0050-0051] Fig. 7A shows users within a group highlighted as users that are receiving the whisper packet; Fig. 7B further shows user 1 and user 5 as having a private conservation among themselves inside a private group).

Per claim 11, claim 11 is a method claim that contains limitations that are substantially the same as claim 1, and is likewise rejected.

Per claim 12-17, 19-20, claims 12-17, 19-20 contain limitations that are substantially the same as claim 2-7, 9-10 respectively, and are likewise rejected.

Per claim 22, claim 22 is a system claim with a touchscreen (Nasir [0030] display 410 touchable display), input device (Lai Fig. 2 [0020] mouse 281, keyboard 282, etc.), memory (Lai Fig. 2 [0021] memory 240), and a processor (Lai Fig. 2 [0020] processor 220) configured to execute instructions of a method that is substantially the same as claim 1, and is likewise rejected.

Per claim 23-24, claims 23-24 contain limitations that are substantially the same as claims 2-3 respectively, and are likewise rejected.

Per claim 25, Lai-Nasir further teaches:
The computer apparatus of claim 22, further comprising an output device, wherein the at least one processor is further configured to execute the computer-readable instructions to: 
	display a plurality of objects respectively corresponding to the plurality of participants on the touchscreen, (Lai [0030] Fig. 3 show a list of participants of the online conference);
	receive the whisper packet from the server, (Lai [0036] Fig. 6A shows A/V channel for whisper can use existing A/V channel via server between the users);
	modulate an audio signal indicated by the received whisper packet such that a voice of the designated participant is audibly emphasized over voices of other participants in the group call session, (Lai [0041-0042] during the whisper session, content such as audio from the participants are received and played, while audio content the main online collaboration session is reduced or muted);
	output the modulated audio signal through the output device included in the computer apparatus, and (Lai [0036] whisper session between two users can be audio only and using existing A/V channel through serer 140 between the two users; [0015, 0020] output devices including monitor and speaker).
	highlight an object from among the plurality of objects corresponding to the participant having transmitted the received whisper packet. (Nasir [0050-0051] Fig. 7A shows users within a group highlighted as users that are receiving the whisper packet; Fig. 7B further shows user 1 and user 5 as having a private conservation among themselves inside a private group).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

US Patent Application Publications
PARK; Tae-Gun et al.		US 20140298210 A1
Apparatus for providing private chat in group chat using mobile terminal e.g. smart phone, has controller to display identification information regarding selected private chat participant in message input window.
Smarr; Joseph R. et al.		US 20180248942 A1
System for creation and maintenance of social networks, has server to process social circle to provide access control list which specifies that contacts not in social networking contacts group are not permitted to contribute to collection.

Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The examiner requests, in response to this Office action, support by shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections, See 37 CFR 1.111(c).

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phoebe Pan whose telephone number is (571)270-7794. The examiner can normally be reached M-F 9am-6pm. The examiner can also be reached via fax at 571-270-8794, or via email at phoebe.pan@uspto.gov. However, the Examiner cannot send or reply to emails unless the Applicant files an authorization to conduct internet communications form (Form SB/439: https://www.uspto.gov/sites/default/files/documents/sb0439.pdf).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached at 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHOEBE X PAN/Examiner, Art Unit 2176                                                                                                                                                                                                        
/ARIEL MERCADO/Primary Examiner, Art Unit 2176